  Case 3:17-cv-03135-PGS Document 28 Filed 06/02/20 Page 1 of 3 PageID: 145



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
MARTY ROSS,                               :
                                          :
            Petitioner,                   :   Civ. No. 17-3135 (PGS)
                                          :
      v.                                  :
                                          :
STEVEN JOHNSON, et al.,                   :   MEMORANDUM AND ORDER
                                          :
            Respondents.                  :
_________________________________________ :

       Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The Third Circuit remanded this matter back to this Court after it

determined that equitable tolling was warranted to excuse Petitioner’s untimeliness of his habeas

petition. Accordingly, the Clerk will be ordered to reopen this action so that the habeas petition

can be screened.

       Pursuant to 28 U.S.C. § 2254 and having screened the habeas petition for summary

dismissal pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts (“Habeas Rules”), this Court concludes that it does not “plainly appear[ ] from

the petition and any attached exhibits that the petitioner is not entitled to relief ….” Accordingly,

Respondents will be ordered to file a response to the habeas petition.

       Therefore, IT IS this 2ND day of June, 2020,

       ORDERED that the Clerk shall reopen this action; and it is further

       ORDERED that the Clerk of the Court shall serve, pursuant to Rule 4 of the Habeas

Rules, a Notice of Electronic Filing of this Order on the State of New Jersey, Department of Law

& Public Safety, Division of Criminal Justice, Appellate Bureau (“the Bureau”), in accordance

with the Memorandum of Understanding between this Court and the Bureau; and it is further
  Case 3:17-cv-03135-PGS Document 28 Filed 06/02/20 Page 2 of 3 PageID: 146



        ORDERED also in accordance with the Memorandum of Understanding, that if the

Bureau intends to refer the action to a County Prosecutor’s Office, the Bureau will use its best

efforts to upload to CM/ECF a “referral letter” indicating the name of that office within fourteen

(14) calendar days from the date of this order to answer; and it is further

        ORDERED that Respondents shall file a full and complete answer to all claims asserted

in the habeas petition within forty-five (45) days of the entry of this order; and it is further

        ORDERED that Respondents’ answer shall respond to each factual and legal allegation

of the habeas petition, in accordance with Habeas Rule 5(b); and it is further

        ORDERED that Respondents’ answer shall address the merits of each claim raised in the

habeas petition by citing to relevant federal law; and it is further

        ORDERED that, in addition to addressing the merits of each claim, Respondents shall

raise by way of its answer any appropriate defenses which they wish to have the Court consider,

including, but not limited to, exhaustion and procedural default, and also including, with respect

to the asserted defenses, relevant legal arguments with citations to appropriate federal legal

authority; all non-jurisdictional affirmative defenses subject to waiver not raised in Respondents’

answer or at the earliest practicable moment thereafter may be deemed waived; and it is further

        ORDERED that Respondents’ answer shall adhere to the requirements of Habeas Rule

5(c) and (d) in providing the relevant state court record of proceedings, including any pro se

filings; and it is further

        ORDERED that the answer shall contain an index of exhibits identifying each document

from the relevant state court proceedings that is filed with the answer; and it is further

        ORDERED that Respondents shall electronically file the answer, the exhibits, and the list

of exhibits; and it is further



                                                   2
  Case 3:17-cv-03135-PGS Document 28 Filed 06/02/20 Page 3 of 3 PageID: 147



          ORDERED that all exhibits to the Answer must be identified by a descriptive name

in the electronic filing entry, for example:

          “Exhibit #1 Transcript of [type of proceeding] held on XX/XX/XXXX” or

          “Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”; and it is

further

          ORDERED that Petitioner may file and serve a reply to the answer within forty-five (45)

days after Respondents file the answer, see Habeas Rule 5(e); it is further

          ORDERED that, within seven (7) days after any change in Petitioner’s custody status, be

it release or otherwise, Respondents shall electronically file a written notice of the same with the

Clerk of the Court; and it is further

          ORDERED that the Clerk of the Court shall serve a copy of this Order on Petitioner by

regular U.S. mail.



                                               s/Peter G. Sheridan
                                               PETER G. SHERIDAN, U.S.D.J.




                                                 3
